NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



EDUARDO VAZQUEZ, DOC #T61892, )
                              )
          Appellant,          )
                              )
v.                            )               Case No. 2D16-2320
                              )
STATE OF FLORIDA,             )
                              )
          Appellee.           )
                              )

Opinion filed March 7, 2018.

Appeal from the Circuit Court for
Pinellas County; Frank Quesada,
Judge.

Howard L. Dimmig, II, Public
Defender, and Maureen E. Surber,
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.